Citation Nr: 0911403	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with depression and 
tension headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and evaluated the disability as noncompensable, 
effective March 5, 2004.  

In a December 2004 rating determination, the RO increased the 
Veteran's disability rating to 30 percent effective from the 
date of the original grant of service connection.  In a 
September 2008 rating determination, the RO reclassified the 
Veteran's disability evaluation as PTSD with depression and 
tension headaches and continued the 30 percent disability 
evaluation.  

The Veteran was scheduled for a video conference hearing in 
February 2009.  Prior to the hearing, he requested that it be 
cancelled and that he be afforded a VA examination to 
determine the severity of his PTSD. 

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was last afforded a VA examination in September 
2004.  His representative forwarded a copy of a January 2009 
VA treatment record, wherein the Veteran was noted to be 
having vivid nightmares of combat experiences and to be 
"flying off the handle very easily".  He was also noted to 
be seing a counselor in the community.  The Veteran also 
reported that the medication that he was taking for PTSD and 
depression was not helping much and he was wondering if he 
should take a larger dose.  

In his March 2009 written argument, the Veteran's 
representative requested that the matter be remanded for an 
additional VA examinations for both the Veteran's PTSD and 
headaches.  

VA is obliged to afford a Veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability. VAOPGCPREC 11-95 (1995).  The 
Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The additional evidence forwarded by the Veteran 
demonstrates a possible worsening of the symptomatology 
associated with his PTSD.  

In addition, VA has a duty to obtain pertinent records that 
are adequately identified.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).  The Veteran has not yet identified the sources of his 
treatment in the community, but this remand will afford him 
an opportunity to do so.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
identify the names and addresses of all 
VA and private treatment providers, who 
have treated him for PTSD, depression or 
headaches.  After obtaining this 
information, along with the appropriate 
written authorizations, these records 
should be obtained and associated with 
the claims folder.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD with depression.  

If there are other psychiatric disorders 
found, in addition to PTSD and 
depression, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner.  

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the Veteran's service-
connected psychiatric disability.

3.  The Veteran should be scheduled for a 
VA examination to determine the severity 
of the service connected headache 
disorder.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be available to 
the examiner.  The examiner should 
indicate the frequency of headaches; and 
the frequency of prostrating headaches, 
and the economic impact, if any, caused 
by the headaches.

4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

